Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 6,044,396) in view of Nogami et al. (US Publication 2010/0214928 A1).
Regarding claim 1, Adams discloses an information transmission method, comprising:
determining, by a control device (rate control circuitry, see col. 2, lines 29-34), a first transmission channel (6 MHz channel, see col. 5, lines 9-28) in at least one transmission channel configured between a first network device (establishing a communication link between a home terminal node, see col. 3, lines 24-37, col. 5, lines 9-28) and a second network device (service source, see col. 3, lines 24-37), wherein the first transmission channel is used to transmit a packet that belongs to at least one packet flow (forwards packets of the data over a network by a media 
Adams may not explicitly show “sending, by the control device, first identification information to the first network device, wherein the first identification information is used to identify the first transmission channel.”
Nogami, in the same field of endeavor, teaches “sending, by the control device, first identification information to the first network device, wherein the first identification information is used to identify the first transmission channel (the control information generating section generates channel identifier information and notifies the channel identifier information to a communication control apparatus, see paragraph 0241).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams to include “sending, by the control device, first identification information to the first network device, wherein the first identification information is used to identify the first transmission channel” as taught by Nogami so that it would allow the selection channel to be associated with the reception quality 

Regarding claim 8, Adams also discloses the method according to claim 1, wherein the first network device is any one of the following devices: an access network device, a user plane function network element (home terminal node, see col. 3, lines 24-37), or an application server.

Regarding claim 9, Adams discloses an information transmission method, comprising:
the first transmission channel (6 MHz channel, see col. 5, lines 9-28) is used to (establishing a communication link between a home terminal node and a service source, see col. 3, lines 24-37) transmit a packet that belongs to at least one packet flow (forwards packets of the data over a network by a media server, see col. 5, lines 44-50), a packet sending frequency currently supported by the first transmission channel is greater than or equal to a sum of packet sending frequencies of the at least one packet flow (the channel is a 6 MHz channel with a maximum allowable bit rate of 27-36 million bits per second, which can support 6-10 video streams with each video stream transmitting at 1.5-9.0 Mbps, see Fig. 6, col. 5, lines 9-28; in other words, the 6 MHz channel has a maximum allowable bit that is greater than one video stream’s bit rate), and a transmission performance of the first transmission channel meets transmission performance of the at least one packet flow (the 6 MHz channel with a maximum allowable bit rate of 27-36 million bits per second, which satisfies the 1.5-9.0 Mbps of each individual video stream transported on the channel, see col. 5, lines 9-28);
sending, by the first network device based on a packet sending frequency of the first transmission channel by using the first transmission channel, a second packet generated based on 
Adams may not explicitly show “receiving, by a first network device, first identification information from a control device, wherein the first identification information is used to identify a first transmission channel in at least one transmission channel configured between the first network device and a second network device,” and “determining, by the first network device, that a packet flow to which a first packet belongs is the at least one packet flow.”
However, Nogami, in the same field of endeavor, teaches “receiving, by a first network device, first identification information from a control device, wherein the first identification information is used to identify a first transmission channel in at least one transmission channel configured between the first network device and a second network device,” and “determining, by the first network device, that a packet flow to which a first packet belongs is the at least one packet flow (a control apparatus is connected to the server, where the control apparatus notifies the server of a flow identification used to identify the flow and identification of a channel assigned to a flow, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams to include “receiving, by a first network device, first identification information from a control device, wherein the first identification information is used to identify a first transmission channel in at least one transmission channel configured between the first network device and a second network device,” and “determining, by the first network device, that a packet flow to which a first packet belongs is the at least one packet flow” as taught by Nogami so that it would allow the communication 

Regarding claim 11, Adams also discloses the method according to claim 9, wherein the first network device is any one of the following devices: an access network device, a user plane function network element (home terminal node, see col. 3, lines 24-37), or an application server.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Patent 6,044,396) in view of Nogami et al. (US Publication 2010/0214928 A1), and in further view of Nakamura et al. (US Publication 2008/0310334 A1).
Regarding claim 2, Adams and Nogami disclose the method according to claim 1.
Adams may not explicitly show “sending, by the control device, first indication information to the first network device, wherein the first indication information is used to indicate the at least one packet flow.”
However, Nakamura, in the same field of endeavor, teaches “sending, by the control device, first indication information to the first network device, wherein the first indication information is used to indicate the at least one packet flow (a control apparatus is connected to the server, where the control apparatus notifies the server of a flow identification used to identify the flow and identification of a channel assigned to a flow, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams to include “sending, by the control device, first identification information to the first network device, wherein the first identification information is used to identify the first transmission channel” as taught by .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 6,044,396) in view of Nogami et al. (US Publication 2010/0214928 A1), and in further view of Wang et al. (US Publication 2008/0008092 A1).
Regarding claim 3, Adams and Nogami disclose the method according to claim 1, further comprising:
Adams may not explicitly show “sending, by the control device, frequency information of a first packet flow in the at least one packet flow to a terminal device, wherein the frequency information of the first packet flow is used to indicate a packet sending frequency of each of the at least one packet flow.”
However, Wang, in the same field of endeavor, teaches Adams may not explicitly show “sending, by the control device, frequency information of a first packet flow in the at least one packet flow to a terminal device, wherein the frequency information of the first packet flow is used to indicate a packet sending frequency of each of the at least one packet flow (the FL feedback provider may feedback a desired level of the flow rate reduction to the transport transmitter for the traffic rate controller associated with at least one flows of data traffic packets, see paragraph 0030).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams to include “sending, by the control device, frequency information of a first packet flow in the at least one packet flow to a terminal device, wherein the frequency information of the first packet flow is used to indicate a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 6,044,396) in view of Nogami et al. (US Publication 2010/0214928 A1), and in further view of Mustafa (US Publication 2009/0293114 A1).
Regarding claim 10, Adams and Nogami disclose the method according to claim 9, further comprising:
Adams may not explicitly show “receiving, by the first network device, first indication information from the control device, wherein the first indication information is used to indicate the at least one packet flow.” 
However, Nogami, in the same field of endeavor, teaches “receiving, by the first network device, first indication information from the control device, wherein the first indication information is used to indicate the at least one packet flow (a control apparatus is connected to the server, where the control apparatus notifies the server of a flow identification used to identify the flow and identification of a channel assigned to a flow, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams to include “receiving, by the first network device, first indication information from the control device, wherein the first indication information is used to indicate the at least one packet flow” as taught by Nogami so that it would allow the communication apparatus to refer to the ID of the received packet upon transferring the packet received from the server to the terminal (see abstract).

determining, by the first network device based on the first indication information and a field of the first packet, that the packet flow to which the first packet belongs is the at least one packet flow, wherein the field of the first packet is used to indicate the at least one packet flow.”
However, Mustafa, in the same field of endeavor, teaches “the determining, by the first network device, that a packet flow to which a first packet belongs is the at least one packet flow comprises:
determining, by the first network device based on the first indication information and a field of the first packet, that the packet flow to which the first packet belongs is the at least one packet flow, wherein the field of the first packet is used to indicate the at least one packet flow (a flow identifier (ID) field with a packet can be used to identify the packet flow to which the packet belongs, see paragraph 0074, Fig. 19).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams to include “the determining, by the first network device, that a packet flow to which a first packet belongs is the at least one packet flow comprises:
determining, by the first network device based on the first indication information and a field of the first packet, that the packet flow to which the first packet belongs is the at least one packet flow, wherein the field of the first packet is used to indicate the at least one packet flow” as taught by Mustafa so that it would allow the flow identifier ID field within a packet to identify the packet flow to which the packet belongs (see paragraph 0074).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 4, the method according to claim 1, further comprising:
sending, by the control device, second identification information and frequency information of a second packet flow in the at least one packet flow to a third network device, wherein the second identification information and the frequency information of the second packet flow are used to update frequency information of the first transmission channel, and the frequency information of the first transmission channel is used to indicate the packet sending
frequency currently supported by the first transmission channel; and
the second identification information is used to identify the first transmission channel, and the frequency information of the second packet flow is used to indicate the packet sending frequency of each of the at least one packet flow or indicate the sum of the packet sending frequencies of the at least one packet flow.
	
In claim 5, the method according to claim 1, further comprising:
determining, by the control device, frequency information of the first transmission channel based on the first transmission channel, wherein the frequency information of the first transmission channel is used to indicate the packet sending frequency currently supported by the first transmission channel;

generating, by the control device, updated frequency information of the first transmission channel based on the frequency information of the first transmission channel and the frequency information of the second packet flow.
	
In claim 7, the method according to claim 1, wherein the determining, by a control device, a first transmission channel in at least one transmission channel configured between a first network device and a second network device comprises:
determining, by the control device, the first transmission channel in the at least one transmission channel based on transmission performance of each of the at least one packet flow, transmission performance of a transmission channel in the at least one transmission channel, the packet sending frequency of each of the at least one packet flow, and a packet sending frequency currently supported by the transmission channel in the at least one transmission channel.


In claim 12, an information transmission method, comprising:
determining, by the third network device, frequency information of the first transmission channel based on the identification information, wherein the frequency information of the first transmission channel is used to indicate a packet sending frequency currently supported by the first transmission channel; and
.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471